                                                                         CLERK'S OFFICE U.S.DIST.COURT
                                                                             AT CHARLOU ESVILZ',VA
                                                                                      F!t.
                                                                                         îD
                            UN ITED STA TES D ISTR ICT COU RT
                            W ESTERN D ISTIU CT O F V IRG m IA                    sEF 12 2019
                              CHA RLO TTESV ILLE D IV ISION                  ZULJVC. UOLEY,C 2
                                                                                             'RK
                                                                            BY:

 U N ITED STA TES O F A M ER ICA
                                                              SEALE D

                                                      Case N o.3:19-CR -00014
 DANIEL M CM M ION


                                N O TICE O F A PPE AR AN CE


 TotheClerk ofCourtand a1lpartiesofrecord:

        1,lkisa Berkower,hereby notify the Courtand a11partiesthatIwillappearascotm selon

 behalfofthe United Statesin the above-captioned case. A11commllnicationsm ay be directed to

 m eatthecontactintbrm ation listed below .


 DATE:09/12/2019                              s/RisaBerkower
                                              R isa Berkow er
                                              New York BarN o.4536538
                                              TrialAttorney
                                              Urlited StatesDepartm entofJustice
                                              CivilRightsDivision
                                               150 M Street,N.E.
                                              W ashington,D .C .20530
                                              ltismBerkower@ usdoj.gov
                                              202-305-0150




 N otice ofAppearance- Page 1


Case 3:19-cr-00014-NKM-JCH Document 15 Filed 09/12/19 Page 1 of 2 Pageid#: 32
                                     CER TIFICA TE

       1hereby certify thaton the 12th day ofSeptem ber2019,Ipresented the foregoing to the

 Clerk oftheCourtforfiling and uploading tothe CM /ECF system .


                                                s/Risa Berkower
                                                Risa Berkower
                                                New York BarNo.4536538
                                                TrialA ttorney
                                                U nited States Departm entofJustice
                                                CivilR ightsD ivision




 N otice ofA ppearance - Page 2


Case 3:19-cr-00014-NKM-JCH Document 15 Filed 09/12/19 Page 2 of 2 Pageid#: 33
